Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Claims 1-27 are pending.
	The Drawings filed 04/16/20 are approved by the examiner.
	The IDS statements filed 04/16/20 and 12/30/20 have been considered.  Initialed copies accompany this action.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
In dependent claim 24, it is unclear what is required/excluded by the limitation(s) regarding “…exhibits elements present in the first semiconductor nanocrystal and elements present in the second semiconductor nanocrystal”.  Specifically, how is such different than the atoms inherently present in any two (or more) formed crystalline layers?  Clarification is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-6, 10, 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (JMS) or Bouet (Chemistry of Materials).
	Initially, applicant’s definition of Group III-V at page 17 of the specification is noted.  Additionally, applicant’s discussion of the claimed terminology “nanoplatelet” at page 19 of the instant specification is noted.
	Liu et al (JMS) discloses (Abstract):

    PNG
    media_image1.png
    264
    1514
    media_image1.png
    Greyscale

	The disclosed ZnS/ZnSe nanosheets meet the instant requirements of “nanoplatelet”, “two-dimensional template” (i.e. ZnS) and “first shell” (i.e. ZnSe) disposed directly on each other (dependent claim 5-6) (see Fig 2e2 and Fig 3g).  The reference specifies a sheet-like morphology and lateral dimension of 0.5 to 7 microns and thickness from 30-50 nm (Section 3.1).  With respect to dependent claim 10, the bandgaps of ZnS (3.5 eV) and ZnSe (2.82 eV) meet the claimed requirement.  Also, the examiner submits that the reference disclosed photocatalysts (Section 2.3) meet the broadly claimed “electronic device” preamble of dependent claim 27.
	Bouet discloses (Abstract):

    PNG
    media_image2.png
    444
    1453
    media_image2.png
    Greyscale

The disclosed ZnSe/ZnS nanoplatelets meet the instant requirements of “two-dimensional template” (i.e. ZnS) and “first shell” (i.e. ZnSe) disposed directly on each other (dependent claim 5-6) (see Scheme 1; Experimental).  With respect to dependent claim 10, the bandgaps of ZnS (3.5 eV) and ZnSe (2.82 eV) meet the claimed requirement.  Also, the examiner submits that the disclosed cation-exchanged semiconductor materials (Section 2.3) meet the broadly claimed “electronic device” preamble of dependent claim 27, which require no additional device structure.  
	The references are anticipatory.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (JMS).
Liu is relied upon as set forth above.  With respect to instant claims 11-15, which specificy dimensions of the nanoplatelet, Liu additionally teaches ZnSe nanosheets of lateral dimension 0.5-7 microns, thickness of 30-50 nm, and diameter of 70 nm (Section 3.1).  The examiner submits that prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadal et al 2019/0115212 A1.
Nadal discloses a formulation of semiconductor nanoplatelets, including at least one nanoplatelet including a nanoplatelet core and a shell on the surface of the nanoplatelet core, wherein the formulation is substantially free of molecular oxygen and/or molecular water, and uses thereof (Abstract).  Materials which may be selected for the “initial nanoplatelet” (i.e. claimed template) include ZnS, ZnSe, ZnO, ZnTe, and materials which may be selected for the shell (i.e. claimed first shell) include GaP and InP (para 0070; 0093).
While the reference does not disclose the claimed material layers with sufficient specificity (i.e. non Cd-containing) to anticipate the instant claims, the examiner respectfully submits that the selection of the claimed materials from the Markush group selections specified in the reference would have been obvious to the skilled artisan.  The reference clearly suggests In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  The combination as discussed above would specifically meet the material limitations of instant dependent claims 2-10 and claims 23-24.
With respect to dependent claims 11-15, the reference defines nanoplatelet as one dimension of 0.1-100 nm, and an aspect ratio of 1.5-5 (0034), and discloses thickness from 0.3-500 nm and lateral dimensions from 2nm-1m (0057-0058; 0079).  The materials overlap in dimensions with those instantly recited.
With respect to dependent claims 16-18, the reference teaches additional shell layers may be present in the final nanoparticle (0101), with the claimed materials a known obvious selection depending on desired resultant properties.
With respect to dependent claims 19-22, the reference teaches varying the populations depending on desired color property (0269-0272), wherein the skilled artisan could tailor the resultant bandgap or absorption peaks.
With respect to dependent claim 25, the process by which the materials are produced appears the same as instantly claimed, specifically use of metal and non-metal precursors, 
With respect to dependent claims 26-27, the reference teaches dispersion in a host polymer to form the final device (0243-0244).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
February 13, 2021